            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




TOM SCHMIDT,                      CV 16-9368 DSF (AGRx)
      Plaintiff,
                                  Order re Order to Show Cause
                v.                re Dismissal and Order
                                  Imposing Sanctions
SHERRI ANND BALDY, et al.,
      Defendants.




And Related Claims.




   By its Order filed November 20, 2018, this Court sanctioned
Plaintiff Tom Schmidt for his failure to appear at the Pretrial
Conference in the form of Defendant Sherry Annd Baldy’s
attorney’s fees and costs for his appearance. Schmidt was ordered
to pay Baldy’s counsel $5,100 in attorney’s fees and $655 in costs,
for a total of $5,755. This amount was ordered to be paid no later
than December 3, 2018. Schmidt instead requested reversal of the
sanctions order. Schmidt’s excuse for his failure to appear is that
Baldy didn’t timely submit a mediation brief, which caused the
mediation set for November 13, 2018 to be cancelled. Schmidt
states: “Schmidt wanted more time to try and settle this matter.”
Since Schmidt began representing himself1, he has repeatedly
acted as if the matter should proceed on his desired schedule
rather than the Court’s. His preference for a delay is no excuse for
his failure to comply with Court orders. The request to reverse
the sanctions order is denied. Schmidt must pay the sanctions no
later than December 27, 2018.

  Schmidt’s request to file a motion for summary judgment is
denied. The motion hearing deadline expired long ago.

   In its November 20 Order, the Court ordered that the parties
show cause in writing why the Complaint of Tom Schmidt and the
Counterclaim of Sherry Annd Baldy should not be dismissed for
failure to prosecute. It noted that the filing of the required
pretrial documents by December 3 would be a sufficient response
to the Order to Show Cause. The Court also advised that if one or
both parties submitted the appropriate pretrial documents, the
Court would set a pretrial conference and trial date for that party.
Both parties have substantially, though not completely, complied
with this requirement. The parties are to meet and confer
concerning the pretrial conference date (a Monday at 3 p.m.) and
the trial date (a Tuesday at 8:30 a.m.). The Court suggests the
parties contact the Court’s courtroom deputy clerk, Ms. Fisher, for
suggested trial dates. All trial dates are tentative because of the
precedence of criminal cases due to the Speedy Trial Act.




1 Schmidt suggests that he no longer has counsel “due to the constant delays
of opposing counsel driving up Schmidt’s legal expenses with his previous
representation.” Counsel sought to withdraw because of the failure to pay
fees and “unresolvable differences.”



                                      2
If the parties are unable to reach agreement, each party should
provide dates when they are unavailable. An explanation should
be provided for each date on which a party is unavailable. The
proposed dates or unavailable dates should be submitted no later
than December 27, 2018.

  IT IS SO ORDERED.


Date: December 11, 2018            ___________________________
                                   Dale S. Fischer
                                   United States District Judge




                               3
